Citation Nr: 1710066	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for medial epicondylitis, right elbow.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and degenerative disc disease cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease right glenohumeral joint with rotator cuff partial tears.


REPRESENTATION

Veteran represented by:  The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran testified at a videoconference hearing before a Veterans Law Judge in November 2012.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the November 2012 hearing is no longer available to decide the appeal.  In October 2016 the Board notified the Veteran of this fact and provided him the opportunity to testify at another hearing.  In October 2016 the Veteran responded that he did not wish to appear at another Board hearing. 

In October 2014 the Board remanded the issues on appeal for additional development and a new VA examination.  The issues have now been returned to the Board for appellate review.

The issues of entitlement to an initial rating in excess of 10 percent for degenerative joint disease and degenerative disc disease cervical spine and entitlement to an initial rating in excess of 10 percent for degenerative joint disease right glenohumeral joint with rotator cuff partial tears are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for medial epicondylitis, right elbow was denied in a November 2004 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal, nor did he submit new and material evidence within one year of that decision.

2.  Evidence received since the November 2004 rating decision does not relate to unestablished facts regarding the Veteran's service connection claim for medial epicondylitis, right elbow and fails to raise a reasonable possibility of substantiating that claim.

3.  During the entire period on appeal the Veteran's migraine headaches caused prostrating attacks occurring on average once a month.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied service connection for medial epicondylitis, right elbow is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence received to reopen the claim of entitlement to service connection for medial epicondylitis, right elbow is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  During the entire period on appeal the criteria for the assignment of an initial disability rating of 30 percent, but not higher, for service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by a letter sent in May 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran's claim for an initial rating in excess of 10 percent for migraine headaches arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured.  The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence have been obtained.  The Veteran underwent VA examinations in connection with his claims in September 2010 and January 2016.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information to evaluate the service-connected disorder.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disorders since he was last examined in 2016.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

The Board also notes that action requested in the prior remand has been undertaken.  Outstanding VA treatment records were obtained and associated with the claims file and in January 2016 a VA examination was obtained which provided findings pertinent for evaluating the Veteran's migraine headaches.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, the Veteran presented testimony in a travel board hearing before the a Veterans Law Judge.  The RO official or VLJ who conducts a hearing must fulfill two duties.  See 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488   (2010).  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488; 38 C.F.R. § 3.103 (c)(2) (2016).  This was done during the November 2012 hearing before the Board as the Veterans Law Judge noted the issues on appeal and asked questions and elicited information that indicated what information and evidence was necessary to prove the claims.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

II. New and Material Evidence

A final claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108.  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied the Veteran's claim of service connection for medial epicondylitis, right elbow in a November 2004 rating decision, finding that the right elbow condition was not incurred in or caused by service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the November 2004 rating decision is final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

In March 2010, the Veteran filed a claim to reopen service connection for medial epicondylitis, right elbow.  In an October 2010 rating decision, the RO reopened the service connection claim for medial epicondylitis, right elbow, but denied it on the merits.  Regardless of what the RO has done in this case, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The evidence received since the November 2004 rating decision includes personnel records, updated VA treatment records, private treatment records, and additional lay evidence.  There has been no evidence submitted to suggest that the current disability occurred in or is related to active duty service, or related to his service-connected cervical spine disability.  In a September 2010 VA examination the examiner reported that the Veteran did have a current right elbow disability and reported that the Veteran was seen in service for elbow pain, but opined that it was less likely than not that the current elbow pain was a continuation of the pain in service.  During the November 2012 Board hearing the Veteran testified about his right elbow treatment, but did not provide any new evidence for service connection and only continued to allege his right elbow disability was related to service.  As part of the October 2014 Board remand, the Board indicated the need for additional development and directed the RO to solicit additional private treatment records from the Veteran to substantiate the claim for new and material evidence.  This was completed in a May 2015 letter from the RO, however, to date no additional non-VA treatment records have been submitted.

Ultimately, the Veteran has provided no new evidence that is not cumulative of evidence previously considered which suggests that his current right elbow disability manifested during service or is otherwise related to service.  As the evidence submitted since the prior final denial does not relate to the bases of that denial, the requirements of 38 C.F.R. § 3.156(a) have not been met, and the claim for service connection for medial epicondylitis, right elbow is not reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit of the doubt doctrine is not applicable as to this claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

III.  Migraine Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the Veteran; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

In an October 2010 rating decision, service connection for migraine headaches was granted and a 10 percent rating was assigned effective March 16, 2010, thereafter, the Veteran appealed the assigned initial rating.  

The Veteran's service-connected migraine headaches have been rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides:

A 10 percent disability rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

A 30 percent disability rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

A 50 percent disability rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

As previously noted, the Veteran's service-connected migraine headaches have been assigned a 10 percent disability rating pursuant to the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran contends his disability is worse than the currently assigned disability rating.  During a November 2012 Board hearing the Veteran testified that his migraines have worsened and that he experienced pain such that he was unable to move, that he would have to lie down, and that his migraines would occur at least twice a month.

In two November 2011 buddy statements the Veteran's friends and family reported that the Veteran experienced chronic migraines that worsened over time, that the Veteran has become sleep deprived, has to take medication, and during his migraine headaches he is inconsolable and must lie down in the dark.

During the period on appeal the Veteran received VA treatment for his migraine headaches and his VA treatment provider reported that his migraine headaches worsened if the Veteran sat for long periods of time or when he got out of bed in the morning.

Private treatment records indicate that during the period on appeal the Veteran has undergone treatment for his migraine headaches, to include taking medication.

During a September 2010 VA examination the examiner reviewed the Veteran's claims file and reported that the Veteran reported that his migraine headaches originate in his neck and travel to his lateral forehead, that the Veteran takes medication for his headaches, that his headaches are worsened by stress, that his headaches occurred twice a week, lasted four hours, and that the Veteran experienced nausea and light sensitivity, but no vomiting or blurred vision.  The Veteran reported that 50 percent of his headaches are prostrating and that they make activities such as bathing and dressing difficult, and that the migraines kept him out of work for 20 days during the past year.  The VA examiner diagnosed migraine headaches. 

In a January 2016 VA examination the examiner conducted an in-person examination of the Veteran and reported that the Veteran reported that he gets headaches three times a week that start at the base of the neck and are constant to one side of the head, and that some cause nausea if he does not take medication in time.  The VA examiner reported that the Veteran had prostrating attacks on average once every month over the last several months, but that the Veteran does not experience very prostrating and prolonged attacks of migraines productive of severe economic inadaptability.  The examiner reported that the Veteran's headaches impacted his ability to work such that the Veteran sold his business in 2014 due to frequent headaches, that in his current employment the Veteran denied missing work due to headaches as the Veteran only worked every other weekend and that his non-service connected low back pain and kidney stones caused difficulty at work.

The Board finds that a disability rating of 30 percent is warranted under Diagnostic Code 8100.  The January 2016 VA examiner reported that the Veteran experienced migraines with prostrating attacks on average once every month over the last several months.  While the September 2010 VA examiner did not specifically address the frequency of prostrating attacks over the last several months, that the Veteran reported he experienced headaches twice a week, that 50 percent of the headaches were prostrating and that the Veteran missed 20 days of work over the past year due to migraines, suggests that the Veteran experienced prostrating attacks on average once a month over the course of several months.  The Veteran's credible report to the VA examiner of headaches twice a week, 50 percent of which were prostrating, warrants a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board finds that the Veteran's migraine headaches were not productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the record shows that the Veteran reported experiencing headaches at least twice a week and that he missed 20 days of work due to migraines, more recently the January 2016 VA examiner reported that the Veteran does not experience frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and that the Veteran denied missing work due to headaches as he only works every other weekend.  Thus, a 50 percent schedular rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.
Additionally, in determining the appropriate disability ratings, the Board has considered the United States Court of Appeals for Veterans Claims' (Court) holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.   See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The rating criteria listed under Diagnostic Code 8100 fails to contemplate the effects of medication on the Veteran's migraine headaches, such that the Board has considered the severity of the Veteran's symptoms without medication.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  See 38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluation inadequate.  The Board finds that the migraine headaches are not productive of frequent hospitalization, marked interference with employment, or any other situation that could be considered a governing norm.  See 38 C.F.R. § 3.321(b)(1).  While the Veteran reported missing 20 days of work over the past year during his September 2010 VA examination, during the January 2016 VA examination the Veteran denied missing work due to headaches as he only works every other weekend.  Thus, the Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 111.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

TDIU

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the record indicates that the Veteran does not work full time, the Veteran asserted that his non-service connected disabilities, low back pain and kidney stones, impact his ability to work.  Accordingly, the Board finds that a TDIU claim has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's migraine headaches a rating in excess of 30 percent, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for medial epicondylitis, right elbow is not reopened, the appeal on this issue is denied.

A rating of 30 percent for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran asserted that his service-connected spine and right shoulder disabilities are more severe than the currently assigned ratings.  A review of the record reveals that the Veteran's most recent VA examinations for his service-connected cervical spine and right shoulder disabilities occurred in January 2016.  The Court recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Given the holding of this case, and the Veteran's testimony regarding ongoing cervical spine and right shoulder pain, an additional examination is necessary.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the Salisbury VA Medical Center (VAMC) dated from July 2016 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for VA examinations to determine the current manifestations and severity of his service-connected degenerative joint disease and degenerative disc disease cervical spine and degenerative joint disease right glenohumeral joint with rotator cuff partial tears.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished, to include range of motion testing.  All symptomatology associated with the spine and right shoulder disabilities should be reported. 

Range of motion testing should be undertaken for the cervical spine and right shoulder.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following:  (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing the above actions, and any other development deemed necessary, the claims for an increased rating for degenerative joint disease and degenerative disc disease cervical spine and degenerative joint disease right glenohumeral joint with rotator cuff partial tears must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


